Citation Nr: 1044088	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.     

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which denied the Veteran's claim.

In July 2009, the Veteran presented sworn testimony at a Travel 
Board hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The Board notes that in October 2009, the Veteran submitted 
medical evidence in support of his claim, which was subsequent to 
the Veteran's certification of his claim for appellate 
consideration.  Under 38 C.F.R. § 20.1304(c), additional 
pertinent evidence must be referred to the agency of original 
jurisdiction (AOJ) if such evidence is not accompanied by a 
waiver of AOJ jurisdiction.  However, as will be discussed in 
greater detail below, the Board is granting the Veteran's service 
connection claim herein.  Accordingly, the Board finds that the 
Veteran is not prejudiced thereby in the adjudication of his 
claim.   


FINDING OF FACT

The competent and credible evidence of record is in equipoise as 
to whether the Veteran's current bilateral hearing loss 
disability is related to his period of military service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the 
Veteran's currently diagnosed bilateral hearing loss disability 
was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
bilateral hearing loss disability. 

The Board will first discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in May 2008.  This letter appears to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact that 
the Board is granting the claim.  Any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in the above-
referenced May 2008 VCAA letter, as required by the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's service 
connection claim.  It is not the Board's responsibility to assign 
a disability rating or an effective date in the first instance.  
The RO will be responsible for addressing any notice defect with 
respect to the assignment of an initial disability rating and/or 
effective date when effectuating the award, and the Board is 
confident that the Veteran will be afforded appropriate notice 
under Dingess.

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels), over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the law administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2010). 

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003); see 
also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The 
Court has held, however, that this presumption attaches only 
where there has been an entrance examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 38 
U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 
1111 where the complained of condition was not noted on entrance 
into service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease. 
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

The Veteran is claiming entitlement to service connection for a 
bilateral hearing loss disability, which he contends is due to 
his military service.  See, e.g., the Veteran's notice of 
disagreement dated October 2008.

The Board notes that R.C., M.S., indicated in a private treatment 
report dated on October 2009 that the Veteran's June 1964 
entrance audiological examination demonstrated "a slight high 
frequency loss in both ears ranging between 35 and 45 dB."
 
To the extent that there is a question as to whether the Veteran 
had a preexisting bilateral hearing loss disability that was 
aggravated by his military service, the Board notes that no 
bilateral hearing loss disability was noted on the Veteran's June 
1964 service entrance examination and thus the presumption of 
soundness applies.  This presumption cannot be rebutted unless 
there is clear and unmistakable evidence that the hearing loss 
disability pre-existed and was not aggravated by service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Indeed, there is no 
competent medical evidence of a bilateral hearing loss disability 
which pre-existed the Veteran's period of active military duty.  
Accordingly, the Board finds that there is not clear and 
unmistakable evidence that the Veteran's bilateral hearing loss 
disability pre-existed service.  See VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004). The presumption of soundness upon enlistment has therefore 
not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2010); see also Bagby v. Derwinski, 1 Vet. App. 225, 
227.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is 
currently diagnosed with a bilateral hearing loss disability, as 
is evidenced by the report of the July 2008 VA audiological 
examination.  Puretone threshold during the July 2008 examination 
were in excess of 40 dB at 2000 Hz, 3000 Hz, and 4000 Hz in each 
ear and speech recognition was 94 percent in each ear.  
Accordingly, the Veteran met the regulation criteria for a 
bilateral hearing disability under 38 C.F.R. § 3.385.  Hickson 
element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of the Veteran's service 
treatment records reveals no evidence of a bilateral hearing loss 
disability.  Additionally, the record does not reflect medical 
evidence showing any manifestations of hearing loss disability 
during the one-year presumptive period after the Veteran's 
separation from service.  On the contrary, the record does not 
reflect any audiometric readings prior to July 2008 (more than 40 
years after his separation from active service) that are 
consistent with a hearing loss disability.  

With regard to hearing acuity during service, the Veteran's 
entrance audiological examination dated in June 1964, the pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
-5 (5)
15 (25)
10 (15)
LEFT
0 (15)
-5 (5)
10 (20)
5 (15)
25 (30) 

The Board observes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  The Board has converted the ASA units 
to ISO units in parentheses above.  

The Board notes the Veteran's contention that he never underwent 
a separation audiological examination.  However, a separation 
audiological examination dated in February 1967 is associated 
with his claims folder, the pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5) 

The July 2008 VA audiological examiner, after reviewing the 
Veteran's claims folder, reported that "[h]earing tests were 
normal at separation, with thresholds of 0 dB HL.  It is however 
noted that enlistment audiogram shows poorer thresholds than 0 dB 
at most.  Since sensorineural hearing loss rarely recovers over 
time, the exit hearing tests is highly questionable."  
Additionally, R.C., M.S., noted in an October 2009 private 
treatment report that "[the Veteran's separation audiological 
examination] strains credulity as it would ask us to believe that 
years of noise exposure cured a hearing loss.  This, and the fact 
that any audiogram with all values at 0 dB is patently 
ridiculous, leads to the conclusion that the separation physical 
results were falsified.  This is the only conclusion that fits 
both the medical record and established science."  

Therefore, based on the medical evidence of record indicating 
that the Veteran's February 1967 separation audiological 
examination contains questionable and/or falsified results, the 
Board finds that the examination is of no probative value in 
evaluating the Veteran's service connection claim.    

With respect to in-service injury, the Veteran asserts that he 
was routinely exposed to excessive noise trauma while working as 
a tank mechanic, which involved exposure to tank noise and 
gunfire from the tank.  See the July 2009 Board hearing 
transcript, page 3; see also the July 2008 VA examination report.  
During the adjudication of a previous claim [which is not on 
appeal before the Board], the RO concluded that the Veteran did 
in fact experience in-service noise exposure based on the 
Veteran's military occupational specialty as a vehicle repairman 
and exposure from working in tanks.  For the purposes of this 
decision, the Board will also assume that the Veteran experienced 
noise exposure during service.  This is sufficient to satisfy 
Hickson element (2), in-service injury.

Turning to Hickson element (3), medical nexus, the record 
contains conflicting medical opinions which address the issue of 
medical nexus.  The Board has the authority to "discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).

In support of his claim, the Veteran submitted a private 
treatment report from R.C., M.S. dated in October 2009.  R.C., 
M.S., concluded in the private treatment report that "[i]n my 
opinion it is more likely than not that [the Veteran's] hearing 
loss is directly attributable to noise exposure while serving on 
active duty."  His rationale was based on a review of the 
Veteran's pertinent medical records, specifically the Veteran's 
service entrance and separation audiological examination, as well 
as an interview with the Veteran regarding his noise exposure 
both inservice and after discharge from the military.  R.C. also 
indicated that the Veteran's service entrance audiological 
examination showed a "slight" high frequency loss in both ears 
ranging between 25 and 45 dB.  Further, as discussed above, R.C. 
discredited the Veteran's separation audiological examination, 
and stated that more recent audiograms showed a more believable 
and accurate picture.  These recent reports, along with the type 
of noise exposure the Veteran suffered on active duty, led to 
R.C.'s conclusion that the Veteran's hearing loss disability is 
most likely directly related to his military service.  

In contrast to the opinion of R.C., M.S., the July 2008 VA 
examiner reported in a December 2008 addendum that "[i]t is less 
likely as not that the [V]eteran's hearing loss is a result of 
noise exposure during his military service."  Her rationale was 
based on her examination of the Veteran and consideration of the 
Veteran's claims folder as well as her clinical experience and 
expertise as a licensed audiologist.  She also noted a review of 
the Veteran's service separation audiological examination, which 
although she referred to as "questionable," concluded that the 
examination supports the conclusion that his current hearing loss 
disability is not related to his inservice noise exposure.  

The opinion of R.C., M.S., as well as the opinion of the VA 
examiner appear to have been based upon thorough review of the 
record and thoughtful analysis of the Veteran's entire history 
and current medical condition.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  

Given both positive and negative nexus opinions of seemingly 
equal probative value, the Board finds that the evidence of 
record is in equipoise as to the matter of whether the Veteran's 
current bilateral hearing loss disability is related to his 
period of military service.  The benefit of the doubt rule is 
therefore for application.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As 
such, Hickson element (3), and thereby all three elements, has 
been satisfied.   

In conclusion, for reasons and bases expressed above, the benefit 
sought on appeal, entitlement to service connection for a 
bilateral hearing loss disability is granted.


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


